DETAILED ACTION
The Office Action is responsive to the communication filed on 6/7/2022.
Claims 1-18 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi, Reg. No. 43,898 on June 28, 2022.
The application has been amended as follows: 
	
See attached amendments to claims 1 and 17


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-10, 13-16, and 18
Regarding claim 1, the prior art as described in the prosecution history describes:
An optimization method for a model
	 wherein the model is based on mathematical-physical equations and models the production of output products from at least one input product supplied in each case to a facility of a raw material industry dependent on a mode (B) of the facility of the raw material industry;

However, regarding claim 1, the prior art as described in the prosecution history does not describe:
controlling the facility of the raw material industry during the production of the output products
	 ascertaining the target mode (B*) by the control unit using the model of the facility of the raw material industry;
	 parameterizing the model for modeling the facility of the raw material industry in accordance with a number of first model parameters (P1);
	 in each case after the production of a plurality of the output products, actual variables (A) of each of the output products of the plurality of the output products are compared to expected variables (A’) of the plurality of the output products, re-ascertaining the first model parameters (P1) on the basis of the comparison, and re-parameterizing the model of the control unit in accordance with the new values of the first model parameters (P1) and ascertaining the target mode (B*) by the control unit from this point in time using the re-parameterized model of the facility of the raw material industry;
	wherein the expected variables (A’) are ascertained by means of the model; and
	wherein the ascertainment of the expected variables (A’) is based on the actual mode (B) of the facility of the raw material industry.

Dependent claims 2-10, 13-16, and 18 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 11-12 and 17
Independent claim 11 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 12 and 17 depend from independent claim 11 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116